Title: To Thomas Jefferson from James Monroe, 26 March 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond March 26. 1800

The sum I have been forc’d to advance on the subject of my last, will force me to draw on you for the portion chargeable to you. This draft will be for 300. dolrs. at ten days sight in favor of Jas. Hooe of alexa.—wh. if you cannot otherwise pay than by a draft on me beg you to make. From this particular item, I mentioned in my last a deduction of 30£ for so much paid to Mr. Kinney by you for me. But since which Chmpe: Carter has been here and made a claim on me & recd. money on that acct., which I thought had been fully satisfied by funds plac’d in yr. hands by the Trustees of the late Peter Marks. I only mention this for yr. information. It will be an object of easy adjustment when we meet. It is with regret I make this draft, nor wod. I on other condition than assuring you I will accept yours for the same sum sooner than it shall subject you to inconvenience. yr. friend & servt

Jas. Monroe

